         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE ALBERTO REANOS AVILA (A.K.A. JUAN),
                                       Plaintiff,
                                                                  Case No.: 7:18-CV-11102 (VB)
                         - against -
                                                                  ANSWER AND
NEW HUDSON FAMILY RESTAURANT INC. (D/B/A                          AFFIRMATIVE DEFENSES
HUDSON BUFFET), DAVID KONG, SUZHEN NI                             TO COMPLAINT
(A.K.A. SUSAN), JOHN DOE (A.K.A. MR. WONG),
ANN HSIUNG, and LINDA KLEINHENZ
                                       Defendants.


       Defendants New Hudson Family Restaurant Inc. and Suzhen Ni (hereunder collectively,

“Defendants”), by their attorneys, Hang & Associates, PLLC, for their answer to Plaintiff Jorge

Alberto Reanos’ Complaint, state as follows:

                     DEFENDANTS’ ANSWER TO THE COMPLAINT

       1.      Defendants admit that Plaintiff worked for the answering Defendants for some time

but deny the rest of the allegations in Paragraph 1 of the Complaint.

       2.      Defendants admit that Defendant New Hudson Family Restaurant Inc. was located

at 10 Westage Business Center Dr., Fishkill, New York 12524, but deny the rest of the allegations

in Paragraph 2 of the Complaint.

       3.      Defendants deny the Paragraph 3 of the Complaint.

       4.      Defendants admit that Plaintiff worked for the answering Defendants for some time

but deny the rest of the allegations in Paragraph 4 of the Complaint.

       5.      Defendants state that the Paragraph 5 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 5 of the

Complaint.
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 2 of 13




       6.      Defendants deny the Paragraph 6 of the Complaint.

       7.      Defendants state that the Paragraph 7 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 7 of the

Complaint.

       8.      Defendants state that the Paragraph 8 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 8 of the

Complaint.

       9.      Defendants admit that Plaintiff attempted to bring this action under the Fair Labor

Standards Act and the New York Labor Law. however, Defendants state that the Paragraph 9 of

the Complaint contains a legal conclusion that does not require an answer; to the extent that it

does, Defendants deny the Paragraph 9 of the Complaint.

                                   JURISDICTION AND VENUE

       10.     Defendants state that the Paragraph 10 of the Complaint contains a legal conclusion

that does not require an answer.

       11.     Defendants state that the Paragraph 11 of the Complaint contains a legal conclusion

that does not require an answer.

                                           PARTIES

       12.     Defendants lack information to form an answer towards the allegations regarding

Plaintiff’s whereabouts alleged in Paragraph 12 of the Complaint.

       13.     Defendants admit that Plaintiff worked for the answering Defendants for some time

but deny the rest of the allegations in Paragraph 13 of the Complaint.




                                                2
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 3 of 13




       14.     Defendants admit that a restaurant under the name of “Hudson Buffet” was located

at 10 Westage Business Center Dr., Fishkill, New York 12524, but deny the rest of the allegations

in Paragraph 14 of the Complaint.

       15.     Defendants admit that Upon information and belief, New Hudson Family

Restaurant Inc. (d/b/a Hudson Buffet) is a domestic corporation organized and existing under the

laws of the State of New York, however, Defendants deny the rest of the allegations in Paragraph

15 of the Complaint.

       16.     Defendants lack information to form an answer towards the allegations regarding

Plaintiff’s whereabouts alleged in Paragraph 16 of the Complaint.

       17.     Defendants deny the allegations set forth in Paragraph 17 of the Complaint.

       18.     Defendants lack information to form an answer towards the allegations regarding

Plaintiff’s whereabouts alleged in Paragraph 18 of the Complaint.

       19.     Defendants lack information to form an answer towards the allegations regarding

Plaintiff’s whereabouts alleged in Paragraph 19 of the Complaint.

       20.     Defendants lack information to form an answer towards the allegations regarding

Plaintiff’s whereabouts alleged in Paragraph 20 of the Complaint.

                                 FACTUAL ALLEGATIONS

       21.     Defendants admit that New Hudson Family Restaurant Inc. operates a Chinese

restaurant located in Dutchess County of the State of New York, but deny the other allegations set

forth in Paragraph 21 of the Complaint.

       22.     Defendants deny the allegations set forth in Paragraph 22 of the Complaint.

       23.     Defendants deny the allegations set forth in Paragraph 23 of the Complaint.

       24.     Defendants deny the allegations set forth in Paragraph 24 of the Complaint.


                                                3
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 4 of 13




       25.     Defendants state that the Paragraph 25 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 25 of the

Complaint.

       26.     Defendants deny the allegations set forth in Paragraph 26 of the Complaint.

       27.     Defendants state that the Paragraph 27 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 27 of the

Complaint.

       28.     Defendants state that the Paragraph 28 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 28 of the

Complaint.

       29.     Defendants deny the allegations set forth in Paragraph 29 of the Complaint.

       30.     Defendants deny the allegations set forth in Paragraph 30 of the Complaint.

       31.     Defendants deny the allegations set forth in Paragraph 31 of the Complaint.

       32.     Defendants deny the Paragraph 32 of the Complaint.

       33.     Defendants deny the Paragraph 33 of the Complaint.

       34.     Defendants deny the Paragraph 34 of the Complaint.

       35.     Defendants deny the Paragraph 35 of the Complaint.

       36.     Defendants deny the Paragraph 36 of the Complaint.

       37.     Defendants deny the Paragraph 37 of the Complaint.

       38.     Defendants lack information to form an answer to the Paragraph 38 of the

Complaint.

       39.     Defendants lack information to form an answer to the Paragraph 39 of the

Complaint.


                                                 4
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 5 of 13




       40.     Defendants lack information to form an answer to the Paragraph 40 of the

Complaint.

       41.     Defendants lack information to form an answer to the Paragraph 41 of the

Complaint.

       42.     Defendants lack information to form an answer to the Paragraph 42 of the

Complaint.

       43.     Defendants lack information to form an answer to the Paragraph 43 of the

Complaint.

       44.     Defendants deny the Paragraph 44 of the Complaint.

       45.     Defendants deny the Paragraph 45 of the Complaint.

       46.     Defendants deny the Paragraph 46 of the Complaint.

       47.     Defendants deny the Paragraph 47 of the Complaint.

       48.     Defendants deny the Paragraph 48 of the Complaint.

       49.     Defendants deny the Paragraph 49 of the Complaint.

       50.     Defendants deny the Paragraph 50 of the Complaint.

       51.     Defendants deny the Paragraph 51 of the Complaint.

       52.     Defendants state that the Paragraph 52 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 52 of the

Complaint.

       53.     Defendants state that the Paragraph 53 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 53 of the

Complaint.




                                                 5
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 6 of 13




       54.     Defendants state that the Paragraph 54 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 54 of the

Complaint.

       55.     Defendants state that the Paragraph 55 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 55 of the

Complaint.

       56.     Defendants deny the Paragraph 56 of the Complaint.

       57.     Defendants state that the Paragraph 57 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 57 of the

Complaint.

       58.     Defendants deny the Paragraph 58 of the Complaint.

       59.     Defendants deny the Paragraph 59 of the Complaint.

       60.     Defendants state that the Paragraph 60 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 60 of the

Complaint.

       61.     Defendants deny the Paragraph 61 of the Complaint.

       62.     Defendants deny the Paragraph 62 of the Complaint.

       63.     Defendants deny the Paragraph 63 of the Complaint.

       64.     Defendants state that the Paragraph 64 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 64 of the

Complaint.

       65.     Defendants deny the allegations set forth in Paragraph 65 of the Complaint.




                                                 6
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 7 of 13




       66.     Defendants state that the Paragraph 66 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 66 of the

Complaint.

       67.     Defendants deny the allegations set forth in Paragraph 67 of the Complaint.

       68.     Defendants state that the Paragraph 68 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 68 of the

Complaint.

       69.     Defendants state that the Paragraph 69 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 69 of the

Complain.

                                 FIRST CAUSE OF ACTION

       70.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       71.     Defendants state that the Paragraph 71 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 71 of the

Complaint.

       72.     Defendants deny the allegations set forth in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations set forth in Paragraph 73 of the Complaint.

       74.     Defendants state that the Paragraph 74 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 74 of the

Complaint.




                                                 7
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 8 of 13




       75.     Defendants state that the Paragraph 75 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 75 of the

Complaint.

       76.     Defendants state that the Paragraph 76 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 76 of the

Complaint.

       77.     Defendants state that the Paragraph 77 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 77 of the

Complaint.

                                SECOND CAUSE OF ACTION

       78.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       79.     Defendants state that the Paragraph 79 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 79 of the

Complaint.

       80.     Defendants state that the Paragraph 80 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 80 of the

Complaint.

       81.     Defendants state that the Paragraph 81 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 81 of the

Complaint.

                                 THIRD CAUSE OF ACTION




                                                 8
         Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 9 of 13




       82.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       83.     Defendants state that the Paragraph 83 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 83 of the

Complaint.

       84.     Defendants deny the Paragraph 84 of the Complaint.

       85.     Defendants state that the Paragraph 85 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 85 of the

Complaint.

       86.     Defendants state that the Paragraph 86 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 86 of the

Complaint.

       87.     Defendants state that the Paragraph 87 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 87 of the

Complaint.

                                FOURTH CAUSE OF ACTION

       88.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       89.     Defendants state that the Paragraph 89 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 89 of the

Complaint.

       90.     Defendants deny the Paragraph 90 of the Complaint.




                                                 9
        Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 10 of 13




       91.     Defendants state that the Paragraph 91 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 91 of the

Complaint.

                                 FIFTH CAUSE OF ACTION

       92.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       93.     Defendants state that the Paragraph 93 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 93 of the

Complaint.

       94.     Defendants state that the Paragraph 94 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 94 of the

Complaint.

       95.     Defendants state that the Paragraph 95 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 95 of the

Complaint.

                                 SIXTH CAUSE OF ACTION

       96.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       97.     Defendants state that the Paragraph 97 of the Complaint contains a legal conclusion

that does not require an answer; to the extent that it does, Defendants deny the Paragraph 97 of the

Complaint.

       98.     Defendants deny the Paragraph 98 of the Complaint.

                               SEVENTH CAUSE OF ACTION


                                                10
        Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 11 of 13




       99.     Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       100.    Defendants state that the Paragraph 100 of the Complaint contains a legal

conclusion that does not require an answer; to the extent that it does, Defendants deny the

Paragraph 100 of the Complaint.

       101.    Defendants deny the Paragraph 101 of the Complaint.

                                 EIGHTH CAUSE OF ACTION

       102.    Defendants reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       103.    Defendants state that the Paragraph 103 of the Complaint contains a legal

conclusion that does not require an answer; to the extent that it does, Defendants deny the

Paragraph 103 of the Complaint.

       104.    Defendants state that the Paragraph 104 of the Complaint contains a legal

conclusion that does not require an answer; to the extent that it does, Defendants deny the

Paragraph 104 of the Complaint.

                          AFFIRMATIVE AND OTHER DEFENSES

                                         FIRST DEFENSE

       The Complaint is barred in whole or in part as some or all of the allegations fail to state a

claim upon which relief can be granted.

                                       SECOND DEFENSE

       Defendants, at all times, paid and provided working conditions to Plaintiff in accordance

with all applicable state, federal, and local laws.




                                                  11
        Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 12 of 13




                                        THIRD DEFENSE

       Defendants have acted in good faith and have not violated any rights that may be secured

to Plaintiff under any federal, state, or local laws, rules, regulations and guidelines.

                                       FOURTH DEFENSE

       The Complaint fails to state a claim for punitive damages.

                                         FIFTH DEFENSE

       The Complaint fails to state a claim for compensatory damages.

                                         SIXTH DEFENSE

       Plaintiff has failed to mitigate or otherwise act to avoid, lessen or reduce any of the

damages, injury or harm of which they now complain.

                                      SEVENTH DEFENSE

       The Complaint is barred, in whole or in part, because Plaintiff was paid all sums which

may have been due to them under the applicable laws and their corresponding regulations.

                                       EIGHTH DEFENSE

       Plaintiffs were barred from recovering based on equitable doctrines, including, without

limitation, laches, unclean hands, waiver, and/or estoppel, and prior administrative proceedings.

                                        NINTH DEFENSE

       Any recovery should be offset by the amounts of tax credits and/or deductions available

to the Plaintiff based on any of the transaction at issue.

                                        TENTH DEFENSE

       The claims for pre-judgment interest under the New York Labor Law are preempted by

the remedies provided by the Fair Labor Standards Act.




                                                  12
        Case 7:18-cv-11102-PED Document 19 Filed 02/12/19 Page 13 of 13




                                 RESERVATION OF RIGHTS

       Defendants reserve the right to raise additional affirmative and other defenses that may

subsequently become or appear applicable to Plaintiff’s claims.

       WHEREFORE, Defendants respectfully request judgment dismissing the Complaint with

prejudice and awarding them costs, reasonable attorneys’ fees, and such other relief as this Court

deems just and proper.

                                    JURY TRIAL DEMAND

       Defendants request a jury trial on all issues so triable by jury.

Dated: February 12, 2019

                                                                  HANG & ASSOCIATES, PLLC.

                                                                      _ /s/Rui Ma___
                                                                      Rui Ma, Esq.
                                                                      136-20 38th Ave. Suite 10G
                                                                      Flushing, New York 11354
                                                                      (718) 353-8588
                                                                      Attorney for Defendants
                                                                      New Hudson Family Restau-
                                                                      rant Inc. and Suzhen Ni

TO:    All counsel of record (via ECF)




                                                 13
